Citation Nr: 0422193	
Decision Date: 08/13/04    Archive Date: 08/20/04

DOCKET NO.  96-42 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to a higher initial rating for service-
connected post-traumatic stress disorder (PTSD), currently 
rated as 70 percent disabling. 

2.  Entitlement to service connection for bilateral foot 
disorder. 

3.  Entitlement to service connection for emphysema.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to March 
1971, April 1972 to April 1975, and February 1986 to August 
1995.  

The issues of entitlement to service connection for bilateral 
foot disorder and emphysema and entitlement to a higher 
initial rating for PTSD come before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  The veteran testified before a Regional 
Hearing Officer at the RO in November 1996.  The veteran 
requested a Board hearing, but later withdrew this request.

Review of the record shows that the veteran perfected an 
appeal on multiple issues from the April 1996, August 1996, 
and January 1997 rating decisions.  However, by written 
notice in August 1999, the veteran withdrew all issues on 
appeal except for service connection for bilateral foot 
disorder and bilateral hearing.  In an April 2001 written 
statement, the veteran withdrew the claim for right ear 
hearing loss, as well as claims involving the left ankle and 
tinnitus.  As the veteran withdrew the issues before the 
Board promulgates a decision, these issues are no longer 
before the Board.  38 C.F.R. §§ 20.202, 20.204(b) (2003).  

In a July 2000 rating decision, service connection for left 
ear hearing loss was granted. Therefore, this issue is no 
longer on appeal.  

The issues of service connection for bilateral foot disorder 
and emphysema are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's PTSD has been manifested by poor personal 
hygiene, disorientation, inappropriate behavior, nightmares, 
night terrors, insomnia, intrusive memories, survival guilt, 
hypervigilence, displays of anger, exaggerated startle 
response, memory loss, depression, inability to establish and 
maintain relationships, mistrust of people, unable to deal 
with authority figures, an inability to work; and Global 
Assessment of Functioning (GAF) score of 38.


CONCLUSION OF LAW

Resolving doubt in the veteran's favor, the criteria for a 
100 percent schedular evaluation for PTSD were met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. § 4.130 Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The RO, in a July 2000 rating decision, granted service 
connection for PTSD and awarded a 50 percent evaluation, 
effective August 25, 1999.  In a February 2003 rating 
decision, the RO increased the rating to 70 percent, 
effective August 25, 1999.  The RO also granted entitlement 
to individual unemployability in the February 2003 rating 
decision based upon the veteran's PTSD.  The veteran contends 
that his PTSD is more severe than the 70 percent rating that 
is currently in effect and that he is unable to work due to 
his PTSD.  

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2003).  When rating the 
veteran's service-connected disability, the entire medical 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, since the present 
appeal arises from an initial rating decision which 
established service connection and assigned the initial 
disability evaluation, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Where there is a question as to which of two 
disability evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2003).

When all the evidence is assembled, the Secretary is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
Therefore, the Board shall adjudicate the issue on the basis 
of the record, keeping in mind the benefit of the doubt.

The veteran's PTSD is rated under Diagnostic Code 9411.  
38 C.F.R. § 4.130 (2003).  Under Diagnostic Code 9411, a 70 
percent disability evaluation is warranted for PTSD which is 
productive of occupational and social impairment with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood due to symptoms such 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure, 
or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  A 100 percent 
evaluation requires total occupational and social impairment 
due to symptoms such as gross impairment in thought processes 
or communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, a persistent danger of 
hurting himself or others, an intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to time or place, 
and memory loss for names of close relatives, own occupation, 
or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).

According to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM IV), a GAF score of 31-40 is 
defined as some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g. depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing at school).  Although the 
GAF score does not neatly fit into the rating criteria, the 
Board is under an obligation to review all the evidence of 
record. The fact that evidence is not neat does not absolve 
the Board of this duty.  In Carpenter v. Brown, 8 Vet. App. 
240 (1995), CAVC recognized the importance of the GAF score 
and the interpretations of the score.

VA examination report in January 2002 demonstrates diagnosis 
of PTSD with clinical findings of recurrent and intrusive 
memories of Vietnam, markedly diminished interest in most 
life activities, restricted range of affect, detached from 
others, difficulty sleeping and concentrating, outbursts of 
anger, hypervigilent, and an inability to have marital 
relations with his wife for several years after seeing a new 
female worker who looked exactly like a woman he killed in 
Vietnam.  His GAF score is 38.  

In an April 2003 statement, the veteran's VA treating 
physician since August 2000 indicated that the veteran had 
symptoms of nightmares, night terrors, insomnia, intrusive 
memories, survival guilt, hypervigilence, disorientation, 
displays of anger, exaggerated startle response, memory loss, 
depression, poor personal hygiene, inability to establish and 
maintain relationships, mistrust of people, and unable to 
deal with authority figures.  He noted that the veteran had 
been suspended several times from his job and ultimately 
fired from his last civilian job for inappropriate behavior 
such as displays of anger and arguing with fellow employees, 
customers, and supervisors.  The examiner determined that 
despite active treatment, the veteran's condition render him 
100 percent permanently disabled, unemployable, and 
untrainable.  In addition, the record shows that the veteran 
was awarded Social Security disability in August 2002 based 
on his PTSD.

Upon review, the medical findings noted above demonstrate 
total occupational and social impairment due to symptoms such 
as disorientation to time or place, memory loss, poor 
personal hygiene, and impairment in communication and 
inappropriate behavior such as displays of anger and arguing 
with fellow employees, customers, and supervisors resulted in 
his being fired.  These findings are also consistent and are 
corroborated by the GAF score of 38.  Although not every 
symptom listed under the 100 percent evaluation criteria is 
met, the Court has found that when one of the criteria for a 
total schedular evaluation under the diagnostic codes for 
mental disorders has been met, the veteran is entitled to a 
total schedular evaluation.  See Johnson v. Brown, 7 Vet. 
App. 95, 99 (1994); see also, VAOPGCPREC 11-97 (1997).

Based upon the above findings and resolving doubt in the 
veteran's favor, the Board concludes the evidence supports a 
finding that the veteran's PTSD warrants a total schedular 
evaluation.

The Board has considered the veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5100 et. seq. (West 2002).  Given the favorable outcome as 
noted above, no conceivable prejudice to the veteran could 
result from this adjudication.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).  Thus, the additional delay in the 
adjudication of this issue which would result from a remand 
solely to allow the RO to apply the VCAA would not be 
justified.


ORDER

A 100 percent evaluation for PTSD is granted, subject to the 
regulations governing monetary benefits.  




REMAND

As for the service connection claim for bilateral foot 
disorder, an October 1999 VA examination report diagnosed the 
veteran as having plantar fasaciitis, but did not provide an 
etiological opinion and did not have the claims file to 
review for the examination.  A January 2003 VA medical 
opinion indicated that the veteran has chronic 
intermetatarsal neuroma in his right foot.  The examiner 
stated that "it is possible that repetitive jump landings 
might have predisposed him to development of his current 
neuroma pain."  This etiological opinion noting that it is 
possibly related to service is too speculative in nature and 
is therefore not competent medical evidence.  Thus, there is 
no competent etiological opinion of record.  VA's duty to 
assist the veteran includes obtaining an etiological opinion 
based upon a review of the record of evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c). 

As for the service connection claim for emphysema, the Board 
notes that service medical records show complaints of 
shortness of breath and a diagnosis of possible  early onset 
of chronic obstructive pulmonary disease (COPD) in service.  
Post-service medical records show diagnosis of COPD between 
1999 and 2000 and a history of emphysema.  However, there 
appears to be no VA examination provided to the veteran.  
VA's duty to assist the veteran includes providing an 
examination and obtaining an etiological opinion based upon a 
review of the record of evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The VBA AMC must review the claims 
file and take any necessary action to 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), and any other applicable legal 
precedent.  The notice must inform the 
veteran (1) of the information and 
evidence not of record that is necessary 
to substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that the veteran is expected 
to provide and (4) request that the 
veteran provide any evidence in his 
possession that pertains to the claim.  
He must also be informed of the 
appropriate time limitation within which 
to submit any evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002);Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  

2.  After completion of the above, the 
veteran should be scheduled for a VA 
medical examination to ascertain the 
nature, extent, and etiology of the 
veteran's bilateral foot disorder.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  The 
examiner should determine the veteran's 
current diagnosis and whether it is at 
least as likely as not that his bilateral 
foot disorder is related to service.  
Detailed reasons and bases for all 
diagnoses and opinions should be provided 
including a discussion of evidence relied 
on for opinions.

3.  The veteran should also be scheduled 
for a VA medical examination to ascertain 
the nature, extent, and etiology of the 
veteran's emphysema or COPD.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  The 
examiner should determine the veteran's 
current diagnosis and whether it is at 
least as likely as not that his emphysema 
or COPD, or both, are related to service.  
Detailed reasons and bases for all 
diagnoses and opinions should be provided 
including a discussion of evidence relied 
on for opinions.

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC 
should re-adjudicate the veteran's 
claims.  If the benefits sought on appeal 
remain denied, the veteran should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and discussion of 
all pertinent regulations.  An 
appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



